DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-14, 16, 18-23, 25-27 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach or render obvious the invention as essentially claimed.
Instruction Manual; “FisherTM ET and EAT Easy-eTM Valves CL 125 through CL600,” Nov 2017; www.Fisher.com was considered most pertinent to applicant's disclosure.  
Fisher discloses a control valve (fig. 19 or fig. 20, NPS8 Valve Size) and its associated method of producing, comprising: a valve body (1) comprising an inlet (either opening on left or right of body 1), an outlet (other left or right opening on body 1), and a flow passage connecting the inlet and the outlet (as seen in fig. 20, NPS8 Valve Size); a cage (3) disposed in the flow passage and the cage and comprising an external groove (see labeled fig. 20 below, note “external” has been interpreted in relation to the center of the valve body/plug); a control element (2) disposed in the flow passage and shiftable between a first position and a second position (raised and lowered positions); a bonnet (see labeled fig. 20 below) securable to the valve body and disposed adjacent the cage, the bonnet comprising an internal groove (see labeled fig. 20 below, note “internal” has been interpreted in relation to the center of the valve body/plug) and having a portion 

    PNG
    media_image1.png
    719
    700
    media_image1.png
    Greyscale

Fisher does not disclose or render obvious wherein the portion of the cage comprises an outward facing step, the outward facing step being disposed adjacent the bonnet and wherein .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number (571) 270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753